DETAILED ACTION
This Final action is responsive to communications: 04/08/2022.
2.	Applicant amended claims 21, 42; and added new claim 47. Claims 1-20, 27, 30-31, 33-37, 39-41, 45-46 are in cancelled status. Accordingly, claims 21- 26, 28-29, 32, 38, 42-44, and 47 remain pending. Claims 21 and 42 are independent.

Examiner Notes 
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04, Breadth of a claim is not to be equated with indefiniteness, but “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. C) Per MPEP 2141.02 VI prior art must be considered in its entirety. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103 .

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 21- 26, 28-29, 32, 38, 42-44, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5a.	Claim 21, lines 5-6 recites the limitation “ …second input of the comparator…”.  There is insufficient antecedent basis for this limitation in the claim.
5b.	Claim 42, lines 5-6 recites the limitation “ …second input of the comparator…”.  There is insufficient antecedent basis for this limitation in the claim.
It is not clear if the recitations in claims 21, 42 are referring to a new comparator circuit or, are referring to combination of circuitry indicated in antecedent limitations. The language is vague and is not further clarified by the claim, the specification does not provide a standard for ascertaining the vague language and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
All dependent claims inclusive of claims 21- 26, 28-29, 32, 38, 42-44, and 47 are rejected under this category. See prior art rejection for the interpreted limitation of the claims.

If applicable, Applicant is requested to check all claim informality, language issues (e.g. antecedent issues, redundant issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.  

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 21- 26, 28-29, 32, 38, 42, and 44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nozieres et al. (US 2008/0084724 A1).
Regarding independent claim 21, Nozieres teaches a resistive random-access memory RRAM system (Fig. 10B: 100 MEMORY SYSTEM. See EXAMINER’s MARKUP of Fig. 10B), comprising: 
a plurality of RRAM cells (e.g. Fig. 10B: 280_00, 280_0m combined is one RRAM cell), each comprising: 
a bit line (Fig. 10B: 512); 


    PNG
    media_image1.png
    544
    857
    media_image1.png
    Greyscale

at least two resistive memory elements (Fig. 10B: ra1, ra2) coupled to the bit line (Fig. 10B: 512); and 
at least two additional resistive memory elements (Fig. 10B: rb1, rb2) coupled to a second input of the comparator (Fig. 10B: 514); 
comparator circuitry (Fig. 10B: 500 SA) coupled to the bit line (Fig. 10B: 512) of each of the plurality of RRAM cells (Fig. 10B), 
wherein the comparator (Fig. 10B: 500) compares a first compare signal (Fig. 10B: s1) corresponding to the at least two resistive memory elements (Fig. 10B: ra1, ra2) with a second compare signal (Fig. 10B: s2) corresponding to the at least two additional resistive memory elements (Fig. 10B: rb1, rb2); and 
memory control circuitry (CAM controller, SA and associated circuitry that performs read, write, search) configured to perform a simultaneous read operation of the plurality of RRAM cells (for match comparison all cells are read together, see Fig. 10B and para [0043]), 
wherein the memory control circuitry is further configured to set the resistance of the one of the at least two resistive memory elements such that a binary high state is represented as a low resistance and a binary low state is represented as a high resistance (Limitation is general and directed to distinguishing logic states are being written and being sensed as 1 and 0. See para [0042]).
Regarding claim 22, Nozieres teaches the RRAM system of claim 21, wherein each (Fig. 10B: 280_00, 280_0m) of the plurality of RRAM cells further comprises: 
a word line (Fig. 10B: 400_0A); 
at least two select lines (Fig. 10B: 300_0, 300_m); and 
at least two switches (Fig. 10B: T1, T3), each switch having a gate coupled to the word line (400_0A) and 
each switch coupled to a respective select line (Fig. 10B: T1 coupled to 300_0 and T3 coupled to 300_m), 
wherein each switch is coupled to a respective resistive memory device (Fig. 10B: T1 coupled to ra1 and T3 coupled to ra2).
Regarding claim 23, Nozieres teaches the RRAM system of claim 22, wherein the at least two switches are transistors (Fig. 10B: nmos transistors being used as access transistors) .
Regarding claim 24, Nozieres teaches the RRAM system of claim 21, wherein each of the plurality of RRAM cells further comprises at least two additional resistive memory elements (Fig. 10B: rb1, rb2) coupled to the comparator circuitry (Fig. 10B: 500).
Regarding claim 25, Nozieres teaches the RRAM system of claim 24, wherein the comparator circuitry (Fig. 10B: 500) comprises a comparator having a first input (Fig. 10B: 512) coupled to the bit line of one of the plurality of RRAM cells (Fig. 10B: 512) and a second input (Fig. 10B: 514) coupled to a second bit line corresponding to the at least two additional resistive memory elements (Fig. 10B: rb1, rb2).
Regarding claim 26, Nozieres teaches the RRAM system of claim 24, wherein each (Fig. 10B: 280_00, 280_0m combined) of the plurality of RRAM cells further comprises:
a word line (Fig. 10B: 400_0A, 400_0B);
at least two select lines (Fig. 10B: 300_0, 300_m); and
at least four switches (Fig. 10B: T1, T2, T3, T4), each switch having a gate coupled to the word line (Fig. 10B) and each switch coupled to a respective select line Fig. 10B: 300_0, 300_m, wherein each switch is coupled to a respective one of the at least two resistive memory elements and the at least two additional resistive memory elements (see Fig. 10B).
Regarding claim 28, Nozieres teaches the RRAM system of claim 21, wherein: the memory control circuitry is further configured to: set a resistance of one of the at least two resistive memory elements to represent a binary weight value; and provide a signal representative of a binary input value to an input of one of the at least two resistive memory elements; wherein the comparator circuitry comprises a comparator having a first input coupled to the bit line of one of the plurality of RRAM cells and an output configured to provide an output signal representative of a binary value that is equal to an exclusive NOR of the binary weight value and the binary input value.
(see claim 42 rejection analysis)
Regarding claim 29, Nozieres teaches the RRAM system of claim 28, wherein the memory control circuitry is further configured to provide a reference signal (I_heat taken as reference signal) to a second input of the comparator (Fig. 10B: 514. Claim language broadly claims a reference known signal and thus the limitation is met).
Regarding claim 32, Nozieres teaches the RRAM system of claim 31, wherein the memory control circuitry is further configured to provide the signal representative of the binary input value such that the binary high state is represented as a positive voltage and the binary low state is represented as a zero voltage.
(see claim 42 rejection analysis)
Regarding claim 38, Nozieres teaches the RRAM of claim 21, wherein the memory control circuitry is further configured to perform the simultaneous read operation of the plurality of RRAM cells by causing the comparator circuitry to aggregate output signals from the plurality of RRAM cells (see read operation and multistage SA operation function for producing final match signal, see para [0070], para [0081]).
Regarding independent claim 42, Nozieres teaches a resistive random-access memory (RRAM) system (Fig. 10B MEMORY SYSTEM), comprising: 
a plurality of RRAM cells, each (e.g. Fig. 10B: ma1-ma2 is one RRAM cell) comprising: 
a bit line (Fig. 10B: 512); 
at least two resistive memory elements (Fig. 10B: ra1, ra2) coupled to the bit line (Fig. 10B: 512); and 
at least two additional resistive memory elements (Fig. 10B: rb1, rb2)  coupled to a second input (Fig. 10B: 514) of the comparator (Fig. 10B: 500 SA); 
memory control circuitry (CAM controller, SA and associated circuitry that performs read, write, search) configured to: 
set a resistance of one of the at least two resistive memory elements to represent a binary weight value (300_0, 300_m pulse inputs, I_heat signals which program ra1, ra2 to respective states. See para [0031], para [0042]); 
provide a signal (Fig. 10B: 300_0, 300_m inputs pulses and Input heat signals in combination) representative of (representative of interpreted as correlation) a binary input value to an input of one of the at least two resistive memory elements (300_0, 300_m inputs, I_heat program ra1, ra2 to respective states. See para [0085]. See also para [0031], para [0042]); 
 perform a simultaneous read operation of the plurality of RRAM cells (for match comparison all selected cells in Fig. 10B are read together, see Fig. 10B and para [0043]); 
set the resistance of the one of the at least two resistive memory elements such that a binary high state is represented as a low resistance and a binary low state is represented as a high resistance (Limitation is general and directed to distinguishing logic states being written and being sensed as 1 and 0. The result can be manipulated by employing simple additional inverters as understood by ordinary skill in the art. See e.g. in context of para [0042], para [0043]); and 
provide the signal (Fig. 10B: 300_0, 300_m inputs pulses, I_heat signals) representative of the binary input value such that the binary high state is represented as (represented as interpreted as correlation)  a positive voltage and the binary low state is represented as a zero voltage (para [0031], para [0042], para [0085]: combination input signals are correlated with positive voltage and null voltage to program the resistive cells in various states); and 
comparator circuitry (Fig. 10B: 500 “multistage differential sense amplifier”. See e.g. para [0070] for configuration) coupled to the bit line (Fig. 10B: 512) of each of the plurality of RRAM cells (Fig. 10B), wherein: 
the comparator circuitry comprises a comparator (Fig. 10B: SA) having a first input  (Fig. 10B: 512)  coupled to the bit line (Fig. 10B: 512) of one of the plurality of RRAM cells (Fig. 10B) and an output (Fig. 10B: 520) configured to provide an output signal (Fig. 10B: match signal) representative of (representative of interpreted as correlation) a binary value (digital match signal) that is equal to an exclusive NOR of the binary weight value and the binary input value (see in context  of para [0046]: MRAM cell can advantageously operate as a built-in exclusive-NOR (XNOR) circuit, enabling the MRAM cell  to determine by itself the matching between the stored data bits and the inputted data bits. Thus aggregate signal representative of the XNOR); and 
the comparator circuitry  (Fig. 10B: 500) compares a first compare signal (Fig. 10B: s1) corresponding to the at least two resistive memory elements (Fig. 10B: ra1, ra2) with a second compare signal (Fig. 10: s2) corresponding to the at least two additional resistive memory elements (Fig. 10B: rb1, rb2).
Regarding claim 44, Nozieres teaches the RRAM system of claim 42, wherein the memory control circuitry is further configured to provide a reference signal (Fig. 10B: I_heat signal) to a second input of the comparator (Fig. 10B: 514. Claim language broadly claims a reference known signal and thus the limitation is met).

No prior art rejection provided for claims 43, 47. See 112b rejection.

	
Response to Arguments
Comments on Amendment – Must Show Support : Applicant is reminded that when amending claims, applicant must point to support in their originally filed disclosure. MPEP 2163(II)(A). For example, claim 1 was amended with subtracting limitations (lines 8-9) and adding new limitations (see language). But fails to point out support for the combination of new limitations. In the manner claim 42 was amended with functional claim language (see the sequence) requires the applicant top point out support for the added limitations.
NSDP double patenting rejection is being withdrawn  based on approved TD  04/08/2022.
Applicant’s arguments with respect to claim(s) claims 21- 26, 28-29, 32, 38, 42-44, and 47 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Obradovic et al. (US 2019/0131977 A1) is applicable for all claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424.  The examiner can normally be reached on 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825


/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825